PETITION FOR WRIT OF MANDAMUS WRIT DENIED.
{¶ 1} Relator requests that this court compel respondent judge to issue a journal entry specifying the number of days jail time credit inState v. Dixon, Cuyahoga County Court of Common Pleas Case No. CR-400912 and 402696. Relator was sentenced in February and March 2001, respectively.
{¶ 2} Respondent has filed a motion for summary judgment. Attached to the motion for summary judgment is a copy of a journal entry issued by respondent and received for filing by the clerk on March 8, 2002 in which respondent granted relator 157 days jail time credit in Case No. CR-400912. A review of the docket in Case No. CR-402696 reflects that respondent also issued a comparable journal entry in that case which was received for filing by the clerk on March 8, 2002 granting relator 157 days jail time credit. Relator has not opposed the motion. Respondent argues that this action in mandamus is, therefore, moot. We agree.
{¶ 3} Accordingly, respondent's motion for summary judgment is granted. Respondent to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ denied.
ANNE L. KILBANE, J., and JAMES J. SWEENEY, J., CONCUR.